Exhibit 10.1

 



INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the ____ day of
______________, ____ by and between Acacia Research Corporation, a Delaware
corporation (the “Company”), and ____________________ (“Indemnitee”).

 

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Bylaws and insurance as adequate in the present circumstances, may not be
willing to serve as an officer or director without adequate protection, and is
willing to serve on the condition that he be so indemnified;

 

WHEREAS, although the Bylaws of the Company require indemnification of the
officers and directors of the Company or any other Enterprise, and Indemnitee
may also be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (the “DGCL”), the Bylaws and the DGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between the Company and
members of the board of directors, officers and other persons with respect to
indemnification; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
[director] [officer] [employee] [agent] [fiduciary] after the date hereof, the
parties hereto agree as follows:

 

1.             Definitions. For purposes of this Agreement:

 

(a)            “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or any other
Enterprise.

 

(b)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

 

 



 1 

 

 

(c)           “Enterprise” shall mean the Company, any wholly- or majority-owned
subsidiary of the Company and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity or
enterprise that Indemnitee is or was serving at the request or consent of the
Company, or any subsidiary, as a director, officer, employee, agent or
fiduciary.

 

(d)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types that may be incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding. Expenses also shall include the foregoing incurred
in connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

(e)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company,
any other Enterprise, or Indemnitee in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company, any other Enterprise, or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

(f)            “Proceeding” includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company, or
any other Enterprise, or otherwise and whether civil, criminal, administrative
or investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was acting in his or her
Corporate Status, by reason of any action taken by him or of any inaction on his
part while acting in his or her Corporate Status, or by reason of the fact that
he or she is or was serving at the request of the Company, or any other
Enterprise, as a director, officer, employee, agent or fiduciary; in each case
whether or not he was or is acting or serving in any such capacity before or
after the date of this Agreement and whether or not he was or is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement; including one
pending on or before the date of this Agreement, but excluding one initiated by
Indemnitee pursuant to Section 8 of this Agreement to enforce his rights under
this Agreement.

 

2.             Indemnity of Indemnitee. The Company hereby agrees to defend,
hold harmless and indemnify Indemnitee to the fullest extent permitted by
applicable law, as such may be amended from time to time. In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

 

(a)            Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 2(a) if, by reason of his or her Corporate Status or otherwise,
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding other than a Proceeding by or in the right of the Company. Pursuant
to this Section 2(a), Indemnitee shall be indemnified against all Expenses,
judgments, penalties, excise taxes, fines and amounts paid or to be paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding or any
claim, issue or matter therein until such time as it has been determined in
accordance with Section 7 or 8 that Indemnitee (i) did not act in good faith and
did not act in a manner Indemnitee not unreasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, or (ii) did not have a reasonable cause to believe Indemnitee’s
conduct was lawful.

 

 

 



 2 

 

 

(b)           Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) if, by
reason of Indemnitee’s Corporate Status or otherwise, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding brought by or
in the right of the Company. Pursuant to this Section 2(b), Indemnitee shall be
indemnified against all Expenses, judgments, penalties, fines, excise taxes and
amounts paid or to be paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein until such
time as as it has been determined in accordance with Section 7 or 8 that
Indemnitee (i) did not act in good faith and did not act in a manner Indemnitee
not unreasonably believed to be in or not opposed to the best interests of the
Company, or (ii) did not have a reasonable cause to believe Indemnitee’s conduct
was lawful; provided, however, if applicable law so provides, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding as to which it shall be finally determined (under the
procedures, and subject to the presumptions, set forth in Section 7 and Section
8 hereof), that Indemnitee is liable to the Company unless and to the extent
that the Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

 

(c)            Overriding Right to Indemnification if Successful on the Merits.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status or otherwise, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by applicable law, as such may be
amended from time to time, against all Expenses, judgments, penalties, excise
taxes, fines and amounts paid or to be paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with (i) each successfully resolved
claim, issue or matter and (ii) each other claim, issue or matter not resolved
in Indemnitee’s favor that does not or did not involve a violation of law or a
demonstration of bad faith by Indemnitee. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

3.             Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 2 of this Agreement,
and subject to the other provisions of this Agreement, the Company shall, and
hereby does indemnify and hold harmless Indemnitee against all Expenses,
judgments, penalties, excise taxes, fines and amounts paid or to be paid in
settlement actually and reasonably incurred by him or on his behalf if, by
reason of his Corporate Status or otherwise, he or she is, or is threatened to
be made, a party to or participant in any Proceeding (including a Proceeding by
or in the right of the Company), including, without limitation, all liability
arising out of the alleged or actual negligence or active or passive wrongdoing
of Indemnitee. The only limitation that shall exist upon the Company’s
obligations pursuant to this Agreement shall be that the Company shall not be
obligated to make any payment to Indemnitee that is finally determined (under
the procedures, and subject to the presumptions, set forth in Section 7 and
Section 8 hereof) to be unlawful.

 

4.             Contribution.

 

(a)            Whether or not the indemnification provided in Section 2 and
Section 3 hereof is available, in respect of any threatened, pending or
completed action, suit or proceeding in which the Company or any other
Enterprise is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), the Company shall pay, in the first instance, the
entire amount of any judgment or settlement of such action, suit or proceeding
without requiring Indemnitee to contribute to such payment, and the Company
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. Neither the Company nor any other Enterprise shall enter into any
settlement of any action, suit or proceeding in which the Company or any other
Enterprise is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee.

 

 

 



 3 

 

 

(b)           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company or any other Enterprise is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall contribute to
the amount of Expenses, judgments, penalties, excise taxes, fines and amounts
paid or to be paid in settlement (if such settlement is approved in advance by
the Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company or any other Enterprise and all
officers, directors or employees of the Company or any other Enterprise, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), on the one hand, and Indemnitee, on the
other hand, from the transaction from which such action, suit or proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company or any other
Enterprise and all officers, directors or employees of the Company or any other
Enterprise other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered. The
relative fault of the Company or any other Enterprise and all officers,
directors or employees of the Company or any other Enterprise, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.

 

(c)            The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claim of contribution brought by officers, directors,
employees, or former employees of the Company and any other Enterprise, other
than Indemnitee, based upon a claim of liability which, if made against
Indemnitee directly, would be indemnifiable under this Agreement.

 

(d)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
(together with its directors, officers, employees and agents) and Indemnitee as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

5.             Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status or otherwise, a witness in any Proceeding to which
Indemnitee is not a party, he shall be indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

 

6.             Advancement of Expenses. Notwithstanding any other provision of
this Agreement, to the extent not prohibited by law, the Company shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status or otherwise within twenty
(20) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and, upon request
of the Company, shall include an undertaking to repay the advancement of
Expenses if and to the extent that it is finally determined by a court of
competent jurisdiction in a non-appealable decision, that Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and undertakings
to repay pursuant to this Section 6 shall be unsecured, interest-free and
without regard to Indemnitee’s ability to repay the Expenses. Advances shall
include any and all Expenses actually and reasonably incurred by Indemnitee
pursuing an action to enforce Indemnitee’s right to indemnification under this
Agreement, or otherwise and this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The right to advances under this Section shall continue until
final disposition of any Proceeding, including any appeal therein.

 

 

 



 4 

 

 

7.             Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)            Indemnitee shall give the Company notice in writing as soon as
practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement. Such notice shall include Indemnitee’s
request for indemnification and such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary for the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification. Failure to provide the notice
required hereby shall not impair Indemnitee’s rights of indemnification and
contribution under this Agreement except to the extent that such failure to
provide notice actually prejudices the rights of the Company to defend any
action or proceeding which is the basis of the claimed indemnification.

 

(b)           Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 7(a) hereof, a determination, if, and only if,
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following four (4) methods
within thirty (30) days of receipt of such written request, which shall be at
the election of the Board of Directors: (i) by a majority vote of the
Disinterested Directors, even though less than a quorum, (ii) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (iii) if there are no Disinterested
Directors or if the Disinterested Directors so direct, by Independent Counsel,
in a written opinion of such counsel to the Board of Directors and Indemnitee,
or (iv) if so directed by the Board of Directors, by the stockholders of the
Company.

 

(c)            If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(b) hereof, the Independent
Counsel shall be selected as provided in this Section 7(c). The Independent
Counsel shall be selected by the Board of Directors. Indemnitee may, within 10
days after such written notice of selection shall have been given, deliver to
the Company, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the counsel so selected does not satisfy the definition of “Independent Counsel”
set forth at Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection made in accordance with the foregoing sentence, the person so selected
shall act as Independent Counsel. In the event of a proper and timely objection,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within thirty (30) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 7(b)
hereof. The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 7(b) hereof, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 7(c), regardless of
the manner in which such Independent Counsel was selected or appointed.

 

(d)            In making a determination with respect to entitlement to
indemnification hereunder with respect to Section 7(b), the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. Neither the failure of the Company (including by its
directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

 

 



 5 

 

 

(e)            In making a determination with respect to whether Indemnitee
acted in good faith and in a manner that Indemnitee not unreasonably believed to
be in or not opposed to the best interests of the Company, the person or persons
or entity making such determination shall presume that Indemnitee acted in good
faith and in a manner that Indemnitee not unreasonably believed to be in or not
opposed to the best interests of the Company. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence which shall be determined only by a court of competent
jurisdiction. Any action, or failure to act, by Indemnitee based on Indemnitee’s
good faith reliance on the records or books of account of the Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise shall
not, in and of itself, constitute grounds for an adverse determination with
respect to whether Indemnitee acted in good faith and in a manner that
Indemnitee not unreasonably believed to be in or not opposed to the best
interests of the Company. In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

(f)             If the person, persons or entity empowered or selected under
Section 7(b) to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto.

 

(g)           Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors or stockholder of the
Company shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(h)            In the event the Company shall be obligated under Section 5
hereof to pay the Expenses of any proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by Indemnitee, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his counsel in any
such proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have not unreasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.

 

(i)             The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

 

 

 



 6 

 

 

(j)             The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification under this Agreement or create a presumption that Indemnitee
did not act in good faith and in a manner which he not unreasonably believed to
be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
his conduct was unlawful.

 

8.             Remedies of Indemnitee.

 

(a)            In the event that (i) a determination is made pursuant to Section
7 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 6 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section 7(b) of this Agreement within sixty
(60) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within
forty-five (45) days after receipt by the Company of a written request therefor
or (v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 7 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification. The Company shall not
oppose Indemnitee’s right to seek any such adjudication.

 

(b)           In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 7(b).

 

(c)            If a determination shall have been made pursuant to Section 7(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 8, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(d)            In the event that Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all Expenses actually and reasonably incurred by him
in such judicial adjudication, regardless of whether Indemnitee is ultimately
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery.

 

(e)            The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee is ultimately determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

 

 

 



 7 

 

 

(f)             Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

 

9.             Non-Exclusivity; Survival of Rights; Insurance.

 

(a)            The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the certificate of incorporation of the
Company, the Bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status or otherwise prior to such amendment, alteration or repeal.
To the extent that a change in the DGCL, whether by statute or judicial
decision, permits greater indemnification than would be afforded currently under
the Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy. Notwithstanding anything
in this Agreement to the contrary, the indemnification and contribution provided
for in this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any of Indemnitee’s agents.

 

(b)           To the extent that the Company, or any entity within the
Enterprise, maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, or agents or fiduciaries of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
director, officer, employee, agent or fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall use commercially reasonable efforts to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.

 

(c)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
take all action reasonably necessary to secure such rights, including execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights.

 

(d)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any Company
insurance policy, Company contract, Company agreement or otherwise (except to
the extent that Indemnitee is required (by court order or otherwise) to return
such payment or to surrender it to the Company).

 

(e)            The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise (except to the extent that Indemnitee
is required (by court order or otherwise) to return such payment or to surrender
it to the Company).

 

 

 



 8 

 

 

(f)             D&O Insurance. Pursuant to Section 9(b) of the Agreement,
Indemnitee currently is covered by one or more insurance policies maintained by
Company that provide liability insurance for directors, officers, employees,
agents or fiduciaries of Company (whether in each case primary or excess in
nature, collectively "D&O Insurance"), including without limitation that certain
policy number QPL0453702 issued by QBE Insurance Corporation having a policy
period from January 31, 2018 to January 31, 2019 (as the same may be amended,
extended, renewed or restated, the "QBE 2018 Policy").

 

(g)           Undertaking to Provide Suitable Coverage. During the period of
Indemnitee's service as an officer, director, manager or trustee of Company and
for a minimum period of five (5) years thereafter, Company at all times shall
procure and maintain continuing D&O Insurance customary for listed public
companies and complying at a minimum to the following requirements:

 

i.              Having aggregate policy limits of not less than $50 million in
total (i.e., primary coverage in combination with any excess), with not less
than $10 million in Side A coverage.

 

ii.             Containing insuring clauses, limitations on exclusions and
endorsements substantially consistent with those set forth in the QBE 2018
Policy including without limitation (i) drop down advancement protection to
insured persons in the event Company fails to respond to requests for
indemnification, (ii) inclusion of former officers and directors as insured
persons, and (iii) extended reporting periods currently specified by endorsement
in the QBE 2018 Policy.

 

iii.             Placed with insurer(s) having an A.M. Best financial strength
rating of A- or better.

 

10.           Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity:

 

(a)            in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, if a court of competent jurisdiction
finally determines in a non-appealable decision that each of the material
assertions made by Indemnitee in such Proceeding (or any part of any Proceeding)
was not made in good faith or was frivolous;

 

(b)            in connection with any Proceeding (or any part of any Proceeding)
for which payment has actually been made to or on behalf of Indemnitee under any
Company insurance policy or other Company indemnity provision, except with
respect to any excess beyond the amount paid under any Company insurance policy
or other Company indemnity provision;

 

(c)            in connection with any Proceeding for which a final,
non-appealable judgment has been rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company pursuant to Section
16(b) of the Securities Exchange Act of 1934, as amended, or similar provisions
of state statutory law or common law; or

 

(d)            in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees (other than any Proceeding initiated by
Indemnitee pursuant to Section 8(d), which shall be governed by the terms of
such section), unless (i) the Board of Directors of the Company authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

 

 

 



 9 

 

 

11.           Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue until six (6) years after the end of any
period Indemnitee is an officer or director of the Company or any other
Enterprise (or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise) but shall continue thereafter so long as Indemnitee
shall be subject to any Proceeding (or any proceeding commenced under Section 8
hereof) by reason of his Corporate Status or otherwise, whether or not he is
acting or serving in any such capacity at the time any liability or Expense is
incurred for which indemnification can be provided under this Agreement,
notwithstanding such six (6) year period. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company may not assign this agreement and/or the
obligations hereunder to any other entity without the express written consent of
Indemnitee.

 

12.           Security. To the extent requested by Indemnitee and approved by
the Board of Directors of the Company, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.

 

13.           Enforcement.

 

(a)            The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

 

14.           Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.

 

15.           Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

16.           Notice By Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder unless Indemnitee has actual knowledge that Company is already
in receipt of any such document relating to any Proceeding or matter. The
failure to so notify the Company shall not relieve the Company of any obligation
which it may have to Indemnitee under this Agreement or otherwise unless and
only to the extent that such failure or delay materially prejudices the Company.

 

 

 



 10 

 

 

17.           Notices. Unless otherwise provided herein, any notice required or
permitted under this Agreement shall be deemed effective upon the earlier of (a)
actual receipt, or (b) (i) one (1) business day after the date of delivery by
confirmed facsimile transmission, (ii) one (1) business day after the business
day of deposit with a nationally recognized overnight courier service for next
day delivery, freight prepaid, or (iii) three (3) business days after deposit
with the United States Post Office for delivery by registered or certified mail,
postage prepaid. Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this Section
17, or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties. All communications shall be sent:

 

(a)            To Indemnitee at the address set forth below Indemnitee signature
hereto;

 

(b)            To the Company at the address set forth below Company signature
hereto;

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

19.           Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.           Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

 

21.          Construction. The parties acknowledge that both parties have
contributed to the drafting of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 



 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

INDEMNITEE:

 

 

Signature:
                                                                             

 

 

Name Typed or Printed:                                                      

 

 

Address:

 

_________________________________

 

 

_________________________________

 

 

 

COMPANY:

 

ACACIA RESEARCH CORPORATION

 

 

By:
                                                                                

 

 

Name:
                                                                           

 

 

Title:
                                                                             

 

 

Address:

 

_________________________________

 

 

_________________________________

 

 



 12 

 

